UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


LAURENCE RENE GOODMAN,                    )
                                          )
                  Petitioner,             )
                                          )
                  v.                      )               Civ. Action No. 10-528 (RMC)
                                          )
MARY SCHAPIRO,                            )
                                          )
                  Respondent.             )
__________________________________________)

                                  MEMORANDUM OPINION

               In this pro se action, petitioner Laurence Rene Goodman, a resident of Golden,

Colorado, “demands” that a writ of a habeas corpus be issued against “Respondent Mary

Schapiro, current chairman of SEC [the Securities and Exchange Commission].” Pet. at 2. Writs

of habeas corpus are available to prisoners and detainees challenging their custody, see 28 U.S.C.

§ 2241(c), and the proper respondent to a habeas petition is “the person who has custody over

[the petitioner] . . . with the ability to produce the prisoner’s body before the habeas court.”

Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004) (quoting 28 U.S.C. § 2242) (internal

quotations omitted).

               Mr. Goodman claims that he “is being compelled to remain where he does not

wish to be by the Respondent as a result of being barred, detained, and restrained of his liberty to

access the court located at 100 F Street, NE, Washington, DC 20549,” Pet. at 2, which is the SEC

Headquarters. Nothing in the petition suggests that Mr. Goodman is physically confined “under

or by color of the authority of the United States” or pursuant to “an order, process, judgment or

decree of a court or judge of the United States” or any other court. 28 U.S.C. § 2241(c)(1)-(3).
Because Mr. Goodman has not established his standing to petition for habeas relief, the Court

will deny the petition and dismiss the case. A separate final order accompanies this

Memorandum Opinion.

                                                           /s/
                                             ROSEMARY M. COLLYER
Date: May 3, 2010                            United States District Judge